DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/21 and 09/16/21 have been considered by the examiner.

 Drawings
The drawings received on 01/14/21 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,931,199. Although the claims at the patented claim anticipates the examined claim.

Application 17/148,777
US Patent No. 10,931,199
Claim 1. A driver for a circuit with a capacitive load configured for coupling to a voltage source which provides a DC input voltage at an input, and configured to generate an output voltage at an output, the driver comprising: a bidirectional synchronous power converter comprising a first switch, and a second switch, configured to be connected to an inductive device, the bidirectional synchronous power converter configured to generate a switching voltage from the input voltage at a switching node, and to generate the output voltage comprising an analog voltage waveform comprising a peak amplitude of at least twice the input voltage; and a controller configured to control the first switch and the second switch.  
Claim 2. The driver according to claim 1, further comprising a current feedback sensor configured to detect inductor current in the inductive device; wherein, in response to the current feedback sensor, the controller is configured to: turn the first switch on, whereby inductor current ramps up in the inductive device to a threshold current, turn the first switch off and turn the second switch on when 


to a voltage source, which provides a DC input voltage, and configured to 
generate an output voltage at an output, the driver comprising: a bidirectional 
synchronous power converter comprising a first switch, and a second switch, 
configured to be connected to an inductive device, the bidirectional 
synchronous power converter configured to generate a switching voltage from the 
input voltage at a switching node, and to generate the output voltage 
comprising an analog voltage waveform comprising a peak amplitude of at least 
twice the input voltage;  and a controller configured to control the first 

converter stage comprises a boost-buck converter configured to generate the 
analog voltage waveform from the input voltage by transferring increments of 
energy to the capacitive load in a forward-boost mode and from the load in a 
reverse-buck mode. 



Claim 3.  The driver according to claim 2, wherein the target current is substantially zero. 

Claim 4. The driver according to claim 1, further comprising a zero-voltage switching (ZVS) detector configured to detect the switching voltage at the switching node; wherein, in response to the ZVS detector, the controller is configured to: turn the first switch off when the switching voltage is substantially zero, whereby the first switch switches under a zero-voltage switching condition.  

Claim 4.  The driver according to claim 1, further comprising a zero-voltage 
switching (ZVS) detector configured to detect the switching voltage at the 
switching node;  wherein, in response to the ZVS detector, the controller is 
configured to: turn the first switch off when the switching voltage is 
substantially zero, whereby the first switch switches under a zero-voltage 
switching condition. 




Claim 5.  The driver according to claim 1;  wherein the power converter is 
configured to generate the analog voltage waveform with the peak amplitude of 
at least 10.times greater than the input voltage. 

Claim 6. The driver according to claim 1, wherein the capacitive load is configured to generate a sensing voltage based on mechanical stress applied thereto; and wherein the controller is configured to sense the sensing voltage and send an output information signal, based on the sensing voltage, to an external peripheral device.  

Claim 6.  The driver according to claim 1, wherein the capacitive load is 
configured to generate a sensing voltage based on mechanical stress applied 
thereto;  and wherein the controller is configured to sense the sensing voltage 
and send an output information signal, based on the sensing voltage, to an 
external peripheral device. 

Claim 7. The driver according to claim 1, further comprising a bidirectional synchronous power converter stage configured to generate the analog voltage waveform from the input voltage by transferring increments of energy to the capacitive load in a forward mode and from the load in a reverse mode.  

Claim 7.  The driver according to claim 1, further comprising an input energy 
storage device for accumulating energy;  wherein the bidirectional synchronous 
power converter comprises a bidirectional synchronous, boost-buck power 
converter configured to generate the analog voltage waveform from the input 
voltage by transferring increments of energy to the capacitive load in a 
forward-boost mode and from the capacitive load to the input voltage 
 



Claim 7.  The driver according to claim 1, further comprising an input energy 
storage device for accumulating energy;  wherein the bidirectional synchronous 
power converter comprises a bidirectional synchronous, boost-buck power 
converter configured to generate the analog voltage waveform from the input 
voltage by transferring increments of energy to the capacitive load in a 
forward-boost mode and from the capacitive load to the input voltage source or onto the input energy storage device in a reverse-buck mode. 
 

Claim 9. The driver according to claim 1, wherein the bidirectional synchronous power converter comprises: the inductive device configured to be connected to the voltage source; the first switch connected between the inductive device and a ground; and the second switch connected 

power converter comprises: the inductive device configured to be connected to 
the voltage source;  the first switch connected between the inductive device 
and a ground;  and the second switch connected between the inductive device and the capacitive load. 

Claim 10. The driver according to claim 1, wherein the bidirectional synchronous power converter consists of: the inductive device configured to be connected to the voltage source; the first switch connected between the inductive device and a ground; and the second switch connected between the inductive device and the capacitive load.  

Claim 9.  The driver according to claim 1, wherein the bidirectional synchronous 
power converter consists of: the inductive device configured to be connected to 
the voltage source;  the first switch connected between the inductive device 
and a ground;  and the second switch connected between the inductive device and the capacitive load. 

Claim 11. The driver according to claim 1, further comprising: 47Docket No.: 43084-6115 a communication interface connected to the controller configured to receive an input information signal from an external peripheral device and/or transmit an output information signal to the external peripheral device; and an analog-to-digital converter (ADC) configured to receive a signal from the output, and provide a digital representation of the output voltage to the controller, wherein the controller is configured to receive the input information signal from the communication interface, and the digital representation of the output voltage from the ADC.  

Claim 10.  The driver according to claim 1, further comprising: a communication 
interface connected to the controller configured to receive an input 
information signal from an external peripheral device and/or transmit an output information signal to the external peripheral device;  and an analog-to-digital converter (ADC) configured to receive a signal from the output, and provide a digital representation of the output voltage to the controller, wherein the controller is configured to receive the input information signal from the 
communication interface, and the digital representation of the output voltage 




Claim 11.  The driver according to claim 10, wherein the controller is configured 
to dynamically adapt a first switching current required in the first switch to 
achieve pseudo-resonant charging of the switching node up to the output voltage 
based on the digital representation of the output voltage from the ADC. 

Claim 13. The driver according to claim 8, further comprising a unidirectional power input stage configured to enable power to be drawn from the voltage source when the bidirectional synchronous power converter is in the forward-boost mode, and to accumulate energy recovered from the capacitive load on the input energy storage device when the bidirectional synchronous power converter is in the reverse-buck mode, thereby prevent a hazardous reverse current flow to the voltage source.  

Claim 12.  The driver according to claim 7, further comprising a unidirectional 
power input stage configured to enable power to be drawn from the voltage 
source when the bidirectional synchronous power converter is in the 
forward-boost mode, and to accumulate the energy recovered from the capacitive 
load on the input energy storage device when the bidirectional synchronous 
power converter is in the reverse-buck mode, thereby prevent a hazardous 
reverse current flow to the voltage source. 

Claim 14. The driver according to claim 13, wherein the unidirectional power input stage comprises an active switch; and wherein the controller is configured to 


input stage comprises an active switch;  and wherein the controller is 

current flow to the voltage source. 



Claim 14.  The driver according to claim 1, further comprising a full-bridge 
stage comprising four power switches configured to receive and unfold the 
analog voltage waveform to generate a full swing signal across the capacitive 
load.
Claim 16. The driver according to claim 15, wherein the controller is configured to track a reference waveform from an external peripheral device to control the bidirectional synchronous power converter and/or the full-bridge stage to produce the full swing signal according to the reference waveform.  

Claim 15.  The driver according to claim 14, wherein the controller is configured 
to track a reference waveform from an external peripheral device to control the 
bidirectional synchronous power converter and/or the full-bridge stage to 
produce the full swing signal according to the reference waveform. 

Claim 17. The driver according to claim 15, wherein the full-bridge stage comprises a first half bridge driver driving a first pair of the four power switches and a second half bridge driver driving a second pair of the four power switches.  

 Claim 16.  The driver according to claim 14, wherein the full-bridge stage 
comprises a first half bridge driver driving a first pair of the four power 
switches and a second half bridge driver driving a second pair of the four 
power switches. 



Claim 17.  The driver according to claim 14, wherein the full-bridge stage is 
configured to operate over a frequency range of 300 Hz and lower. 
 

Claim 19. The driver according to claim 15, wherein the full-bridge stage is referenced to the input voltage.  

Claim 18.  The driver according to claim 14, wherein the full-bridge stage is 
referenced to the input voltage. 
 
Claim 20. The driver according to claim 15, wherein the full-bridge stage includes a variable reference voltage, configured to alternate between a plurality of reference voltages, including the input voltage and ground.  

Claim 19.  The driver according to claim 14, wherein the full-bridge stage 
includes a variable reference voltage, configured to alternate between a 
plurality of reference voltages, including the input voltage and ground. 
 

Claim 21. The driver according to claim I, further comprising: a filter capacitor connected across the voltage source and the output configured for filtering high-frequency switching noise, and a sense resistor connected between the voltage source and the inductive device, and the inductive device is connected between the sense resistor and the switching node.

 Claim 20.  The driver according to claim 1, further comprising: a filter 
capacitor connected across the voltage source and the output configured for 
filtering high-frequency switching noise, and a sense resistor connected 
between the voltage source and the inductor, and the inductor is connected 
between the sense resistor and the switching node. 
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.